        Case 1:13-cr-00242-DLC Document 1110
                                        1109 Filed 06/05/20
                                                   06/04/20 Page 1 of 1




                                   RICHARD PALMA
                                     ATTORNEY AT LAW
                               122 EAST 42nd STREET - SUITE 620
                                NEW YORK, NEW YORK 10168



MEMBER OF THE BAR                                                     TEL. (212) 686-8111
NEW YORK & FLORIDA                                                    FAX. (212) 202-7800
                                                               E-MAIL: rpalma177@gmail.com
                                     June 4, 2020
ECF

Honorable Denise L. Cote
United States District Judge
Daniel Patrick Moynihan U.S. Courthouse
                                                    MEMO ENDORSED
500 Pearl Street
New York, N.Y. 10007

              Re:     U.S. v. Andre Cunningham, 13 Cr. 242-014 ((DLC)
                      Government does not oppose a Defense request to adjourn the June
                      5th Court Conference to June 12, 2020.

Dear Judge Cote:

        The Defense requests a one-week adjournment of the June 5th court conference scheduled
for 3 p.m. to next Friday, June 12, 2020 at a time convenient to the Court. I bring to Your
Honor’s attention that I was only able to speak with Mr. Cunningham about the new VOSR
specification late this evening. After speaking with him I communicated matters to the
Government which it intends to discuss with U.S. Probation Officer Carroll tomorrow that may
lead to a resolution of the pending VOSR. In addition, Mr. Cunningham informed me that he is
encountering problems in installing Skype software to his cellphone to participate at tomorrow’s
conference via video conference. A week’s adjournment will give the parties enough time to
confer to see if this matter can be resolved short of an evidentiary hearing and for Mr.
Cunningham to resolve his problems with the installation of the Skype program. The
Government does not oppose this Defense request. Finally, as Mr. Cunningham’s attorney, this
is my first request seeking an adjournment from the Court.

       If Your Honor has questions about this request, I am available immediately by cellular
phone at 917-751-5754.

       Thank you.
                                            Respectfully submitted,
                                            s/ Richard Palma
                                            Richard Palma (Bar No. rp 4441)
                                The June 5, 2020 conference is adjourned to Friday, June 12,
Copy: AUSA Jared Lenow          2020 at 11:00 am. By Wednesday, June 10, the defendant
      USPO Margaret Carroll     shall advise the Court whether the conference should occur
                                as a Skype for Business videoconference, or, if not, through
                                a telephone call. 6.05.2020.
